DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara et al. (US 2012/0263003 A1).
Regarding claim 1, Sakakibara discloses a nonvolatile memory device (Fig. 9) comprising:
a first semiconductor layer (combination of C1 and C2) including,
	an upper substrate (C1), and
	a memory cell array (C2) in which a plurality of word lines on the upper substrate extend in a first direction ad a plurality of bit lines extend in a second direction (¶ 0028); and
a second semiconductor layer (combination of C0 and unlabeled planar layer beneath C0) under the first semiconductor layer in a third direction perpendicular to the first and second directions, the second semiconductor layer including,
	a lower substrate (unlabeled planar layer beneath C0), and

wherein the second semiconductor layer is divided into first through fourth regions (corresponding to four squares in Fig. 3), each of the first through fourth regions having an identical area, the substrate control circuit overlaps at least a portion of each of the first through fourth regions in the third direction (see Fig. 9, ¶ 0032),
each of the first through fourth region of the second semiconductor layer comprises at least one respective substrate contact plug (electrode in TSV, ¶ 0048),
wherein the at least one substrate contact plug connects the upper substrate and the lower substrate by directly contacting to the lower surface of the upper substrate and to the upper surface of the lower substrate (see Fig. 9), and
the substrate control circuit is configured to output the bias voltage to the upper substrate through each of the at least one contact plugs.
Regarding claim 22, the substrate control circuit overlaps only one corner of each of the first through fourth regions (see Fig. 9, ¶ 0032).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, 9, 10, 12, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0086967 A1).
Regarding claim 1, Lee discloses a nonvolatile memory device (Fig. 4, z=4) comprising:
a first semiconductor layer including:
	an upper substrate (SUB in Fig. 5), and

a second semiconductor layer under the first semiconductor layer in a third direction perpendicular to the first and second directions, the second semiconductor layer including:
	a lower substrate (combination of SUB, n and p well regions, STI, and source & drain regions in Fig. 6), and
	a substrate control circuit (remaining portions of 120) on the lower substrate configured to output a bias voltage to the upper substrate.
Lee does not explicitly disclose the subdivision of the second semiconductor layer into regions. However, one having ordinary skill in the art can divide the second semiconductor layer into regions based on the topography of the remainder of the device. As seen in Fig. 4 in which the first semiconductor layer is separated into four equal blocks, one having ordinary skill in the art may consider the underlying second semiconductor as comprising first through fourth regions having an identical area, each region corresponding to one block. The substrate control circuit will overlap at least a portion of each of the first through fourth regions in a third direction as such, 
each of the first through fourth regions of the second semiconductor layer comprises at least one respective substrate contact plug (combination of PPLG and PL in Fig. 6 and corresponding CCT, PCT, and interconnections within MLc, 110, and MLp in Fig. 4; see ¶ 0053),
wherein the at least one substrate contact plug connects the upper substrate and the lower substrate by directly contacting to the lower surface of the upper substrate and to the upper surface of the lower substrate (see Figs. 4 and 6), and
the substrate control circuit is configured to output the bias voltage to the upper substrate through each of the at least one contact plugs (¶ 0053).

Regarding claim 5, the first semiconductor layer further comprises a plate electrode (MLp in Fig. 4) between the second semiconductor layer and the upper substrate, and the second semiconductor layer further comprises at least one substrate contact plug electrically connecting the plate electrode to the substrate control circuit (see Fig. 4).
Regarding claim 8, the plate electrode and the at least one substrate contact plug comprise a metal material (¶ 0053).
Regarding claim 9, a first through fourth areas of the substrate control circuit (corresponding to the areas directly beneath respective blocks) respectively overlap the first through fourth regions (see Fig. 4), wherein the first through fourth areas of the substrate control circuit are substantially identical (see Figs.).
Regarding claim 10, as the substrate control circuit comprises circuitry throughout the layer, one having ordinary skill in the art may consider any subset of the entire circuitry within the substrate control circuit as a “sub-control circuit” (Webster defines “circuit” as “an assemblage of electronic elements”). As such, the portion of the substrate control circuit not in the fourth region may be considered a ‘first sub-control circuit’ and the portion of the substrate control circuit not in the first region may be considered a ‘second sub-control circuit’. As such, the first sub-control circuit overlaps the first and third regions in the third direction, and the second sub-control overlaps the second and fourth regions in the third direction.
Regarding claim 12, the memory cell array comprises a plurality of gate conductive layers (gate electrode layers in Fig. 5) stacked on the upper substrate, and a plurality of channel layers (vertical active pattern) penetrating the plurality of gate conductive layers and extending in a third direction perpendicular to the first and second directions.

a first semiconductor layer including:
	an upper substrate (SUB in Fig. 5), and
	a memory cell array stacked on the upper substrate in a stacking direction; and
a second semiconductor layer under the first semiconductor layer in a stacking direction, the second semiconductor layer including:
	a lower substrate (SUB in Fig. 6), and a plurality of substrate contact plugs (combination of PPLG and PL in Fig. 6 and corresponding CCT, PCT, and interconnections within MLc, 110, and MLp in Fig. 4; see ¶ 0053) between the lower substrate and the upper substrate (see Fig. 4), and a substrate control circuit on the lower substrate (see Fig. 6) configured to output a bias voltage to the upper substrate through the plurality of substrate contact plugs,
wherein the plurality of substrate contact plug connects the upper substrate and the lower substrate by directly contacting to the lower surface of the upper substrate and to the upper surface of the lower substrate (see Figs. 4 and 6).
Lee does not explicitly disclose the subdivision of the second semiconductor layer into regions. However, one having ordinary skill in the art can divide the second semiconductor layer into regions based on the topography of the remainder of the device. As seen in Fig. 4 in which the first semiconductor layer is separated into four equal blocks, one having ordinary skill in the art may consider the underlying second semiconductor as comprising first through fourth regions having an identical area, each region corresponding to one block. The substrate control circuit as such will, in the stacking direction, overlap at least a portion of at least two regions among the first through fourth regions (see Figures), and a respective one of the plurality of substrate contact plugs will connect the first semiconductor layer to the second semiconductor layer in one of the at least two regions from among the first through fourth regions, and another respective one of the plurality of contact plugs will connect 
Regarding claim 16, Lee further discloses a plate electrode (MLp in Fig. 4), wherein a top surface of the plate electrode contacts a bottom surface of the upper substrate and a bottom surface of the plate electrode contacts a top surface of the substrate contact plug.
Regarding claim 17, Lee discloses a nonvolatile memory device (Fig. 4, z=4) comprising:
a first semiconductor layer including:
	a memory cell array in which a plurality of word lines (WL) extend in a first direction and a plurality of bit lines (BL) extend in a second direction, and
an upper substrate (SUB in Fig. 5) under the memory cell array, the upper substrate supporting the memory cell array; and
a second semiconductor layer under the first semiconductor layer in a third direction perpendicular to the first and second directions, the second semiconductor layer including:
	a lower substrate (SUB in Fig. 6), and
	a substrate control circuit on the lower substrate (see Fig. 6) configured to output a bias voltage to the upper substrate; and
a plurality of substrate contact plugs (combination of PPLG and PL in Fig. 6 and corresponding CCT, PCT, and interconnections within MLc, 110, and MLp in Fig. 4; see ¶ 0053) between the lower substrate and the upper substrate (see Fig. 4), and a substrate control circuit on the lower substrate (see Fig. 6) to output a bias voltage to the upper substrate (¶ 0053),
wherein the plurality of substrate contact plug connects the upper substrate and the lower substrate by directly contacting to the lower surface of the upper substrate and to the upper surface of the lower substrate (see Figs. 4 and 6).

Lee does not explicitly disclose the subdivision of the second semiconductor layer into regions. However, one having ordinary skill in the art can divide the second semiconductor layer into regions based on the topography of the remainder of the device. As seen in Fig. 4 in which the first semiconductor layer is separated into four equal blocks, one having ordinary skill in the art may consider the underlying second semiconductor as comprising first through fourth regions having an identical area, each region corresponding to one block. The second semiconductor layer as such will comprise first through fourth regions overlapping the memory cell array and each of the first through fourth regions includes a respective one of the plurality of contact plugs (see Figs.).
Regarding claim 18, the substrate control will further comprise a firth through fourth area (corresponding to the area of the first through fourth regions) respectively overlapping a least a portion of the first through fourth regions in the third direction.
Regarding claim 19, at least one substrate contact plug in the first region and at least one substrate contact plug in the second region are symmetric about a boundary between the first and second regions (see Fig. 4).
Regarding claim 20, the first through fourth regions have an identical area (see Fig. 4).
Regarding claim 21, the substrate control circuit is at a center of an overlap region between the second semiconductor layer and the memory cell layer (see Figs.).

s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 5 above, and further in view of Rabkin et al. (US 2016/0149004 A1) and Chowdhury et al. (US 9,397,111 B1).
Regarding claim 6, Lee discloses that the substrate comprises doped silicon (¶ 0058) but does not specifically disclose that the silicon is polysilicon. However, forming substrates from polysilicon is well known in the art (¶ 0073 of Rabkin). It would have been obvious to one having ordinary skill in the art at the time of the invention to use doped polysilicon for the substrate of Lee as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Lee does not disclose using doped polysilicon for the contacts in the at least one substrate contact plug and the plate electrode. However, it is well known in the art to use doped polysilicon for contacts (Col. 15, Ln 39-42 of Chowdhury et al.). It would have been obvious to one having ordinary skill in the art to use doped polysilicon of identical conductivity type to the substrate for the contacts of the plate electrode and the at least one substrate contact plug as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 7, neither Lee nor Chowdhury disclose the doping concentrations to determine if a doping concentration of the plate electrode and the at least one substrate contact plug is greater than a doping concentration of the upper substrate. However, there are a finite number of identified, predictable solutions to the relative doping concentrations (upper substrate has the lower doping concentration than the contact plug and plate electrode, the upper substrate has a doping concentration equal to one of the plate electrode and substrate contact plug, the upper substrate has a doping concentration greater than one of the plate electrode and substrate contact plug) each of which has a reasonable expectation of success. As such, one having ordinary skill in the art at the time of the KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Yang et al. (US 2016/0124810 A1).
Regarding claim 11, Lee discloses that the blocks (and, correspondingly, the first through fourth regions) are arranged in a linear fashion (see Fig. 4). However, it is well known in the art that blocks in memory devices may also be arranged in a matrix (see Fig. 1 of Yang). There is a benefit to forming blocks in a matrix as a matrix arrangement allows the memory array to fit in an area with a smaller maximum dimension. It would have been obvious to one having ordinary skill in the art to arrange the four blocks of Lee in a 2x2 matrix for this benefit. In the device as such, the regions can be chosen such that the first and third regions are adjacent in the first direction while the first and second regions are adjacent to each other in the second direction.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 5 above, and further in view of Rabkin et al. (US 2016/0149004 A1).
Regarding claim 14, Lee discloses that the substrate comprises doped silicon of a first conductivity type and including a well region doped with a second conductivity type (¶ 0058) but does not specifically disclose that the silicon is polysilicon. However, forming substrates from polysilicon is In re Leshin, 125 USPQ 416.
Regarding claim 15, in the device of the combination, there will be a well contact plug between the well region and the lower substrate, the well contact plug penetrating a portion of the first semiconductor layer and a portion of the second semiconductor layer, and electrically connecting the well region to the lower substrate (see Figs. 4-6 of Lee).
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive.
Applicant argues that the memory device of Sakakibara is not “non-volatile”. This argument is not persuasive as Sakakibara disclose forming the memory device to be, at least partially, nonvolatile (¶ 0053).
Applicant further argues that Sakakibara does not disclose a single control logic unit. This argument is not persuasive as the components which Applicant has identified as four separate control logic units can be considered as a single control logic unit.
Applicant’s argument regarding Lee are moot in view of the new mapping of Lee which changes the components identified as the substrate and the contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893